Title: John Adams to Abigail Smith, 12 April 1764
From: Adams, John
To: Adams, Abigail


     
      Dr. Diana
      Thurdsday. 5. Oclock. 12 April 1764
     
     I have Thoughts of sending you a Nest of Letters like a nest of Basketts; tho I suspect the latter would be a more genteel and acceptable Present to a Lady. But in my present Circumstances I can much better afford the former than the latter. For, my own Discretion as well as the Prescriptions of the Faculty, prohibit any close Application of Mind to Books or Business—Amusement, Amusement is the only study that I follow. Now Letter-Writing is, to me, the most agreable Amusement I can find: and Writing to you the most entertaining and Agreable of all Letter-Writing. So that a Nest of an hundred, would cost me Nothing at all.—What say you my Dear? Are you not much obliged to me, for making you the cheapest of all possible Presents?
     Shall I continue to write you, so much, and so often after I get to Town? Shall I send you, an History of the whole Voyage? Shall I draw You the Characters of all, who visit me? Shall I describe to you all the Conversations I have? I am about to make my Appearance on a new Theatre, new to me. I have never been much conversant in scenes, where Drs., Nurses, Watchers, &c. make the Principal Actors. It will be a Curiosity to me. Will it be so to you? I was always pleased to see human Nature in a Variety of shapes. And if I should be much alone, and feel in tolerable Spirits, it will be a Diversion to commit my Observations to Writing.
     I believe I could furnish a Cabinet of Letters upon these subjects which would be exceeded in Curiosity, by nothing, but by a sett describing the Characters, Diversions, Meals, Wit, Drollery, Jokes, Smutt, and Stories of the Guests at a Tavern in Plymouth where I lodge, when at that Court—which could be equalled by nothing excepting a minute History of Close stools and Chamber Potts, and of the Operation of Pills, Potions and Powders, in the Preparation for the small Pox.
     Heaven forgive me for suffering my Imagination to straggle into a Region of Ideas so nauseous And abominable: and suffer me to return to my Project of writing you a Journal. You would have a great Variety of Characters—Lawyers, Physicians (no Divines I believe), a Number of Tradesmen, Country Colonells, Ladies, Girls, Nurses, Watchers, Children, Barbers &c. &c. &c. But among all These, there is but one whose Character I would give much to know better than I do at present. In a Word I am an old Fellow, and have seen so many Characters in my Day, that I am almost weary of Observing them.—Yet I doubt whether I understand human Nature or the World very well or not?
     There is not much Satisfaction in the study of Mankind to a benevolent Mind. It is a new Moon, Nineteen Twentyeths of it opaque and unenlightened.
     Intimacy with the most of People, will bring you acquainted with Vices and Errors, and Follies enough to make you despize them. Nay Intimacy with the most celebrated will very much diminish our Reverence and Admiration.
     What say you now my dear shall I go on with my Design of Writing Characters?—Answer as you please, there is one Character, that whether I draw it on Paper or not, I cannot avoid thinking on every Hour, and considering sometimes together and sometimes asunder, the Excellencies and Defects in it. It is almost the only one that has encreased, for many Years together, in Proportion to Acquaintance and Intimacy, in the Esteem, Love and Admiration of your
     
      John Adams
     
    